Citation Nr: 1031393	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left leg disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant served in the Army National Guard from April 9, 
1983, to April 28, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 RO rating decision that denied 
service connection for a left leg disability (listed as chronic 
left lower leg pain secondary to old trauma with foot drop and 
probable nerve injury (claimed as a left leg condition)).  

In May 2010, the Veteran testified at a Travel Board hearing at 
the RO before the undersigned Acting Veterans Law Judge (VLJ).  


FINDING OF FACT

The appellant's left leg disability was not present during his 
period of service in the Army National Guard or for more than 
nine months thereafter, and was not caused by any incident of 
service.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 101(24), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2006 and a rating 
decision in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a March 2008 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an 
examination in connection with his claim.  The Board finds, 
however, that an examination was not necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Board observes that, in this matter, the appellant's service 
treatment records do not show treatment for a left leg 
disability.  Additionally, there is no indication that the 
appellant's claimed left leg disability may be associated with 
his period of service in the Army National Guard.  As there is no 
evidence of a left leg disability in service and no indication 
that the claimed disorder may be associated with the appellant's 
period of service, the facts of this case do not meet the 
criteria to warrant a VA examination.  See Id.  

Further, the Board notes that in Bryant v. Shinseki, --- Vet. 
App. ----, No. 08-4080 (Jul. 1, 2010), the United States Court of 
Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Acting VLJ 
noted the basis of the prior determination and noted the elements 
of the claim that were lacking to substantiate the claim for 
benefits.  For example, the Acting VLJ specifically discussed 
with the appellant his allegations that a pre-existing left leg 
disability was aggravated by his period of service in the Army 
National Guard, and that such condition had been more symptomatic 
since that time.  The Acting VLJ also asked the appellant what 
happened during service in regards to his left leg, and what he 
thought was the basis was for his discharge from the Army 
National Guard.   In addition, the Acting VLJ sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  For example, the Acting VLJ 
specifically asked the Veteran whether he was examined prior to 
his period of service in the Army National Guard and whether he 
was treated for any left leg problems during that period of 
service.  The Acting VLJ also asked the Veteran whether his 
symptoms after service were reduced.  Moreover, the appellant has 
not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has he identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim and the appellant, through 
his testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  For 
example, the appellant discussed that he had a pre-existing left 
leg disability, that he suffered from swelling and pressure in 
the leg during his period of service in the Army National Guard, 
and that such symptoms occurred when he was performing such 
activities as running, prolonged standing, and jumping.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim(s) based on the current 
record.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was disabled 
or died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The appellant contends, essentially, that he has a left leg 
disability that is related to service.  He specifically alleges 
that he had a pre-existing gunshot wound of the left leg that was 
aggravated by his period of service in the Army National Guard.  
The appellant reports that during service he had to perform 
physical activities such as running, prolonged standing, and 
jumping, and that those activities increased the level of 
disability in his leg.  He indicates that he had swelling and 
pressure in his leg during his period of service in the Army 
National Guard.  He also reports that his left leg symptoms have 
increased since his time in the Army National Guard.  

The appellant's service personnel records indicate that he served 
in the Army National Guard from April 9, 1983, to April 28, 1983.  
A NGB Form 22 (Report of Separation and Record of Service) 
reported that the appellant was separated on April 28, 1983, due 
to a failure to meet enlistment standards.   

His service treatment records indicate that on a medical history 
form at the time of the April 9, 1983, enlistment examination, he 
checked that he did not have a bone, joint, or other deformity, 
or a trick or locked knee.  The reviewing examiner did not refer 
to any disorders.  The April 9, 1983, objective enlistment 
examination report noted that the appellant had a three-inch scar 
above the left knee.  There was a notation that the appellant's 
lower extremities were normal.  

The first post-service evidence of record of any possible left 
leg disability is in February 1984, more than nine months after 
the Veteran's period of service in the Army National Guard.  

A February 1984 private history and physical examination report 
from Brockton Hospital indicates that the appellant was at a 
party when he was shot and that he was brought to the emergency 
room with pain and swelling of the left thigh.  It was noted that 
X-rays, at that time, revealed an oblique fracture of the 
junction of the middle and distal thirds of the left femur, with 
a penetrating gunshot wound and bullet fragments much more 
proximally in the thigh.  The history and physical examination 
report indicated that the appellant had a single entrance wound 
of approximately 1/2 cm and that no exit wound was present.  The 
admission diagnosis referred to an open fracture of the left 
femur secondary to a gunshot wound.  An April 1984 discharge 
summary from the same facility related a discharge diagnosis of a 
gunshot wound with an open fracture of the mid shaft of the left 
femur.   

Subsequent post-service private treatment records show treatment 
for variously diagnosed left leg, left ankle, and left foot 
problems.  

For example, a November 2002 progress note from Correctional 
Medical Services/UMass related an assessment that included 
osteoarthritis of the left ankle and foot and status post old 
fracture of the femur with bullet fragments in the left thigh.  
Another November 2002 report from the same facility reflects an 
assessment that included a possible lesion of the left lower 
extremity, cellulitis of the left ankle and foot, and status post 
gunshot wound of the left femur.   

A November 2006 comprehensive physical report from the Fallon 
Clinic notes that the appellant indicated that his left leg pain 
continued unchanged.  He stated that the pain was mostly in the 
lower portion of his lower leg, as well as in the ankle and foot.  
The assessment included chronic left lower leg pain secondary to 
an old trauma with drop foot and a probable nerve injury.  A 
December 2006 neurological consultation report from the same 
facility states that the appellant had a history of a gunshot 
wound to the left femur in "1983," and that he had suffered 
from residual foot drop and chronic pain since that time.  The 
impression was status post gunshot wound to the left leg with 
some residual foot drop.  The examiner commented that such 
condition had been chronic for over two decades. 

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Thus, the Board must assess the appellant's competence to report 
that he sustained a pre-existing gunshot wound of the left leg 
prior to his period of service in the Army National Guard, that 
he suffered from additional swelling and pressure of the left leg 
during that period of service due to running, prolonged standing, 
and jumping, and that he has suffered from left leg problems 
since that time, as well as his credibility.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a Veteran was competent to 
testify to factual matters of which he had first-hand knowledge, 
and citing its earlier decision in Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually observed 
and is within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2009) (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Id. at 1336.  As a finder of fact, though, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

In its role as a finding of fact, the Board concludes that the 
appellant's report that he sustained a pre-existing gunshot wound 
of the left leg prior to his period of service in the Army 
National Guard; that he suffered from additional swelling and 
pressure of the left leg during that period of service due to 
running, prolonged standing, and jumping; and that he has 
suffered from left leg problems since that time, are inconsistent 
with the evidence of record and thus not credible.  In reaching 
this determination, the Board notes that a careful review of the 
substantial medical evidence in the claims file reveals that the 
Veteran actually sustained a gunshot wound of the left leg in 
February 1984, more than nine months after his period of service 
in the Army National Guard from April 9, 1983, to April 28, 1983.  

Additionally, as noted above, on a medical history form at the 
time of the April 9, 1983, enlistment examination, the appellant 
checked that he did not have a bone, joint, or other deformity, 
or a trick or locked knee.  The reviewing examiner did not refer 
to any disorders.  The April 9, 1983, objective enlistment 
examination report reflects that the appellant had a three-inch 
scar above the left knee, but did not refer to an actual left 
knee disability, let alone a gunshot wound of the left leg.  In 
fact, there was a notation that the appellant's lower extremities 
were normal.  The Board also observes that the appellant's 
allegations that his gunshot wound of the left leg was worsened 
during service due to running, prolonged standing, and jumping, 
are also not credible as they are inconsistent with the 
contemporaneous medical records.  As discussed above, there is 
simply no evidence of a gunshot wound until after the Veteran's 
period of service in the Army National Guard.  The Board further 
notes that while seeking care for left leg problems subsequent to 
the post-service gunshot wound in February 1984, the appellant 
failed to even mention, let alone complain, of any left leg 
problem associated with his period of service in the Army 
National Guard.  

The Board observes that the probative medical evidence does not 
suggest that the Veteran's current left leg disability is related 
to his period of service in the Army National Guard from April 9, 
1983, to April 28, 1983.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating that 
the Veteran's current left leg disability began more than nine 
months after his period of service, pursuant to a gunshot wound, 
without any relationship to any incident of service.  

In this regard, the Board observes that the hospital records 
relating to the treatment for the Veteran's February 11, 1984, 
gunshot wound injury show that he sustained a gunshot wound with 
open fracture of the left femur mid shaft.  The discharge summary 
shows that the Veteran was hospitalized from February 11 to April 
14, 1984.  Further, the hospital records indicate the Veteran's 
past history was significant for sickle cell trait, multiple 
trauma from a motor vehicle accident "several years ago" from 
which the Veteran "recovered completely," and a history of 
smoking a pack of cigarettes a day.  Although it would certainly 
have been pertinent, the hospitalization records do not indicate 
any history of a prior gunshot wound injury.  In light of the 
foregoing, the Board finds that the preponderance of the evidence 
shows that the Veteran had no pre-service left leg gunshot wound 
injury, and thus, no pre-existing gunshot wound of the left leg 
increased in severity during the Veteran's period of service.  As 
such, it follows that the competent and credible evidence shows 
that the Veteran's left leg disability began many months after 
his period of service and that it was not caused by any incident 
of service.  This condition was neither incurred in nor 
aggravated by service.  

Thus, with no evidence of any increase in disability of any pre-
existing left leg disability during the Veteran's period of 
service in the Army National Guard, service connection based on 
aggravation is not warranted.  See 38 C.F.R. § 3.306.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for a low back disorder, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left leg disability is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


